01/06/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0583


                                      DA 19-0583
                                   _________________

KAHANE THOMAS BEAVERS,

             Petitioner and Appellant,
      v.
                                                                   ORDER
STATE OF MONTANA,

             Respondent and Appellee.
                                   _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Kahane Thomas Beavers, to all
counsel of record, and to the Honorable Michelle Levine, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  January 6 2021